Citation Nr: 1625770	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-31 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence  to reopen a claim for o service connection for left knee disability has been received..

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right knee disability, to include as secondary to left knee disability.

4.  Entitlement to service connection for lumbar spine disability, to include as secondary to left knee disability.

5.  Entitlement to service connection for left ankle disability, to include as secondary to left knee disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for coronary artery disease, status-post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2009, April 2010, and June 2012 rating decisions.

In the July 2009 decision, the RO,  inter alia, denied the petition to reopen a claim for  service connection for left knee disability, as well as denied service connection for right knee disability.  In January 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in July 2010.

In the April 2010 decision,  the RO, inter alia, denied  claims for service connection for left ankle disability and lumbar spine disability.  In July 2010, the Veteran filed an NOD.  An SOC was issued in November 2010 and the Veteran filed a substantive appeal (via a VA Form 9) in January 2011.

In the June 2012 decision, the O, inter alia, denied claims of service connection for hypertension and heart surgery.  In July 2012, the Veteran filed an NOD.  An SOC was issued in November 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in December 2014.

In January 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

As regards characterization of that portion of the appeal involving service connection for left knee disability, as noted, in the rating decision on appeal, the RO declined to reopen the claim.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See, e.g., Barnett  v. Brown, 83 F.3d 1380, Fed. Cir. 1996). As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized the appeal as to service connection for left leg disability as now encompassing the first and second matters set forth on the title page.

Also, as regards characterization of the heart claim, the Board notes, as indicated above, the Veteran originally claimed entitlement to service connection for heart surgery.  However, VA treatment records confirm a current diagnosis of coronary artery disease, status-post coronary artery bypass graft.  As such, that claim has been rephrased accordingly.  
This appeal is now being processed utilizing  the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file. A review of the Virtual VA file reveals documents, the majority of which are either duplicative of those contained in the VMBS file or are irrelevant to the issues on appeal.  Of note, the Virtual VA file does contain the Veteran's VA treatment records, which have been reviewed by the Board and are discussed below in the Remand, below.

The Board's decision reopening the  claim for service connection for left knee disability is set forth below.  The claim for service connection for left knee disability, on the merits, along with the other e service connection claims remaining on appeal are addressed in the Remand following the Order; these matters are being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a January 1997 rating decision, the RO denied service connection for a left knee disability; although notified of the denial in a January 1997 letter, the Veteran did not initiate an appeal.

3.  Evidence  has been associated with the record since the January 1997 denial of the claim of service connection for a left knee disability  that is not duplicative or cumulative of evidence previously of record, and that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The  January 1997 rating action  in which the RO denied service connection for a left knee disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2015).

2.  As pertinent evidence received since the January 1997 denial is new and material, the criteria for reopening the claim for service connection for a left knee disability are met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the Veteran's request to reopen the claim of service connection for left knee disability, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.


Under the legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's initial claim for service connection for a left knee disability was denied in a January 1997 rating decision.  The evidence of record then of record included the Veteran's service treatment records and a statement from the Veteran.  Service treatment records documented a twisting injury to the Veteran's left knee in March 1971; he was placed on light duty.  A service treatment record dated April 1971 notes that the Veteran had originally injured his left knee four years prior to service and had reinjured the knee in a twisting injury.  X-rays of the left knee were within normal limits.  The Veteran was diagnosed with a healed left knee strain and returned to full duty.

In the January 1997 denial, the RO found that the evidence did not establish a current disability for which compensation may be established.  Although notified of the AOJ's denial in a January 1997 letter, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  Moreover, no new and material evidence was received within the one-year appeal period, nor were additional, relevant service records, warranting reconsideration of the claim, received at any time thereafter.  See 38 C.F.R. § 3.156(b) and (c).  The AOJ's January 1997 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In May 2009, the Veteran filed to reopen his previously denied claim of service connection for a left knee disability.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since January 1997 rating decision includes VA treatment records, lay statements from Ms. E.P. and Mrs. D.P., the Veteran's statements, and the January 2016 Board hearing testimony.

VA treatment records dated from January 2003 note diagnose of degenerative joint disease (DJD) of the left knee.  X-rays performed in January 2004 and May 2009 confirm a diagnosis of DJD of the left knee.  In a statement dated June 2009, the Veteran's former spouse, Ms. E.P., indicated that she lived with the Veteran following his military discharge in 1973.  She reported that the Veteran sought private treatment for complaints of knee pain.  In a statement dated December 2009, the Veteran's current spouse, Mrs. D.P., described the Veteran's continuing complaints of left knee pain.  During the January 2016 hearing, the Veteran testified that he originally injured his left knee during his military service.  See the January 2016 Board hearing transcript, pgs. 3-4.  He reported that he sought treatment for left knee complaints immediately following his military discharge and his left knee symptoms have continued to this day.  Id. at pgs. 5-7.

The Board finds that the above-described evidence---in particular, the evidence documenting a current diagnosis of left knee DJD, as well as the statements from the Veteran, Ms. E.P., and Mrs. D.P.-provides a basis for reopening the claim for  service connection for left knee disability.  The Board finds that the evidence is "new" in that it was not before the AOJ at the time of the January 1997 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to matter of a current diagnosis, as well as the question of whether there was a relationship between the Veteran's left knee disability and his service.  This evidence, while certainly not conclusive, relates to unestablished facts necessary to substantiate the claim of service connection for a left knee disability.  Thus, when considered in light of the Veteran's continued assertions of ongoing symptomatology since service, which are presumed credible for reopening purposes, the VA treatment records and lay statements from Ms. E.P. and Mrs. D.P. also raise a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection left knee disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received to reopen the claim of service connection a left knee disability, to this extent only, the appeal is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the claim for service connection for left knee disability, on the merits, as well as the remaining service connection claims on appeal is warranted.

With regard to the claimed left knee disability, the Veteran asserts that he sustained a left knee injury during boot camp.  See, e.g., the Veteran's letter dated May 2011.  As noted above, the Veteran's service treatment records document a twisting injury to the left knee in March 1971, for which the Veteran was placed on light duty.  In April 1971, he was diagnosed with a healed left knee strain.  VA treatment records confirm that the Veteran is currently diagnosed with DJD of the left knee.  The Veteran has not been afforded a VA examination as to his left knee disability.  Thus, there remain questions as to current diagnosis and etiology of the claimed disability.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for an appropriate VA examination with a medical opinion should therefore be accomplished in order to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

As for the claimed disabilities of the right knee, lumbar spine, and left ankle, the Veteran asserts that he suffers from these disabilities due to his military service and/or as due to his left knee disability.  See, e.g., the January 2016 Board hearing transcript.  VA treatment records document a current diagnosis of DJD of the right knee, as well as "likely DJD" of the lumbar spine.  See the VA treatment records dated January 2004 and May 2009.  Moreover, although treatment records do not confirm a diagnosed left ankle disability, the Board recognizes that the Veteran is competent to assert that he suffers from left ankle pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As the Veteran has not been afforded VA examinations with respect to his right knee, lumbar spine, and left ankle claims, the Board finds that remand is appropriate for a VA examination with a medical opinion to be accomplished in order to address outstanding questions of diagnosis and nexus.  See Colvin, supra; Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2015).

With regard to the claimed hypertension and coronary artery disease, status-post coronary artery bypass graft, VA treatment records confirm continuing diagnoses of hypertension and coronary artery disease, status-post coronary artery bypass grafting.  See, e.g., the VA treatment records dated April 2014.  The Veteran has primarily contended  that these disabilities were incurred during his military service,  to include as a result of nicotine dependence.  See, e.g., the January 2016 Board hearing transcript.  Notably, for claims filed since June 9, 1998 (as here), , 38 U.S.C.A. § 1103 specifically prohibits direct service connection for disability or death on the basis that it results from a disease or injury attributable to use of tobacco products during the Veteran's service.  While there is a limited exception for awarding service connection for such disability secondary to service-connected disability (see VAOGCPREC 6-2003), the Veteran currently has no service-connected disabilities.

 (
However, the Veteran has also asserted that his hypertension and heart disease began during his service and have continued thereafter.  See, e.g., the Veteran's claim dated May 2011; the Veteran's VA Form 9 dated December 2014; and the January 2016 Board hearing transcript.  To this end, the Board finds that the AOJ should obtain a  VA medical opinions to address outstanding questions of nexus with respect to these claims.  See Colvin, supra; Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in denial of his claim(s)-particularly, the reopened claim.  See 38 C.F.R. § 3.655(a),(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility

Prior to arranging to obtain the further medical opinion described above, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.  

In a May 2011 letter, the Veteran indicated that he served in the United States Army Reserves from 1973 to 1977.  However, his service treatment records from his Reserve service have not been associated with the claims file.  As such, these service records should be obtained for consideration in connection with the claims on appeal.

Additionally, the Veteran has alleged that he began receiving treatment at the VA Medical Center (VAMC) in Temple, Texas, in 1977.  The Board notes that the AOJ previously requested the Veteran's VA treatment records from the Temple VAMC from 1989 to 1995, for which a negative reply was received.  See December 2012 Formal Finding of Unavailability.    However, as a request for the Veteran's VA treatment records dated from 1977 to 1989 has not yet been submitted, the Board finds that this must be accomplished on remand.  The AOJ should also obtain more recent records since September 2014.

Also, the Veteran has indicated that he received treatment, including a coronary artery bypass graft, at Scott and White Memorial Hospital in Temple, Texas.  See, e.g., the Veteran's statement dated August 2011.  A review of the evidence indicates that the Veteran's complete treatment records from this provider have neither been requested nor obtained.

Therefore, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records-particularly, complete medical records from Scott and White Memorial Hospital (as discussed above)..

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain the Veteran's treatment records from his service in the U.S. Army Reserves from 1973 to 1977.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

2.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated from 1977 to 1989 and since September 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) record-particularly, complete medical records from Scott and White Memorial Hospital.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, obtain all identified evidence not currently of record-including any relevant records from Scott and White Memorial Hospital-following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA examination(s) of his knees, lumbar spine, and left ankle, by one or more appropriate physician(s).

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to each designated physician, and each examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner(s) should elicit from the Veteran a detailed account of any instances of in- and post-service  knee, lumbar spine, and left ankle symptoms. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

a. The examiner should either diagnose or rule out a current left ankle disability.

b. With respect to each diagnosed knee t knee disability, lumbar spine disability, and  left ankle disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such y diagnosed disability had its  onset during  active duty service or is otherwise medically  related to such service.

c. If the examiner determines that the diagnosed left knee disability is related to the Veteran's military service, he/she should also render an opinion, for each diagnosed right knee, lumbar spine and left ankle disability,  as to whether it at least as likely as not .e., a 50 percent or greater probability) that the disability (1) was caused, OR (2) is or has been aggravated (worsened beyond natural progression) by the left knee disability.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation, consistent with 38 C.F.R. § 3.310(b):

In addressing the above, each examiner must consider and discuss all in- and post-service medical and other objective evidence, as well as all lay assertions.

In this regard, the examiner(s) is/are advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the  Veteran's lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  

The absence of evidence of treatment for the claimed disability(ies) in the Veteran's service treatment records should not,  standing alone, serve as the basis for a negative opinion.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses are associated with the claims file, arrange to obtain from appropriate physician (preferably, a cardiologist) an addendum opinion addressing the  etiology of Veteran's diagnosed hypertension and coronary artery disease, status-post coronary artery bypass graft. 

If the designated physician determines that an examination should be conducted, one should be arranged.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/ examination report should include discussion of the Veteran's documented medical history and assertions.  

If an examination is conducted, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

For each diagnosed hypertension and coronary artery disease, the examiner should provide an opinion,  consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during the Veteran's active duty service or is otherwise medically-related  to such service.

In addressing the above, the examiner must consider and discuss all in- and post-service medical and other objective evidence, as well as all lay assertions.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the Veteran's lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  

The absence of evidence of treatment for the claimed disability(ies)  in the Veteran's service treatment records should not, standing alone, serve as the basis for a negative opinion.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the reopened claim for service connection for left knee disability, in adjudicating that claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each remaining claim in light of all pertinent evidence (to include all that added t VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


